
	

116 S2038 IS: Clean Fuel Infrastructure Act
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2038
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Ms. Cortez Masto (for herself, Ms. Smith, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the credit for alternative fuel vehicle
			 refueling property, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Clean Fuel Infrastructure Act.
		2.Extension of credit for alternative fuel vehicle refueling property
 (a)In generalSubsection (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2021. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017.
			3.Modification of credit limitation
 (a)In generalSubsection (b) of section 30C of the Internal Revenue Code of 1986 is amended— (1)by striking with respect to all and inserting with respect to any single item of,
 (2)by striking at a location, and (3)in paragraph (1), by striking a property and inserting any such item of property.
 (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2019.
